Citation Nr: 1013559	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for an acquired psychiatric 
disorder, to include as secondary to a service connected back 
disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2007 of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico.

The Board notes that the now final February 2002 rating 
action, which the Veteran seeks to reopen, denied service 
connection for a cognitive disorder; however, the Board has 
recharacterized the issue on appeal, as reflected on the 
title page, to comply with Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

The issue of service connection for an acquired psychiatric 
disorder, to include consideration as secondary to a service 
connected back disorder, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for 
an acquired psychiatric disorder in a February 2002 rating 
action, as the evidence did not reflect a nexus between any 
current disorder and active service, or any service connected 
disorder.  

2.  Evidence added to the record since February 2002, 
includes records suggesting a possible link between a current 
acquired psychiatric disorder and the Veteran's service 
connected back disorder.





CONCLUSION OF LAW

Evidence added to the record since the February 2002 rating 
decision, denying the Veteran's service connection claim for 
an acquired psychiatric disorder is new and material and his 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance obligations under 
38 U.S.C.A. § 5103, when claims for benefits are received.  
Since the Board is reopening the Veteran's claim, any errors 
in this regard are harmless.

A review of the Veteran's claims file reflects that a 
February 2002 rating action denied the claim for service 
connection for a cognitive disorder, to include consideration 
as secondary to his service connected back disorder, 
concluding the evidence of record did not suggest a nexus 
between any acquired psychiatric condition and Veteran's 
period of active service, or service connected disorder.  
Although the Veteran filed a timely notice of disagreement 
with this rating action, he failed to file a formal appeal 
within the prescribed time, and this decision became final.  
38 U.S.C.A. § 7105 (West 2002).

The February 2002 RO decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In 
order to reopen this claim, the appellant must present or 
secure new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Various pieces of evidence have been added to the record 
since the February 2002 rating action.  The evidence includes 
a March 1968 VA psychological examination, which the record 
suggests was not considered by the RO in the February 2002 
rating action.  Additionally, numerous VA and private 
treatment records, and an August 2004 VA examination have 
been added to the record.  The March 1968 VA psychological 
examination is of particular relevance because it suggests 
the onset of an acquired psychiatric disorder occurred 
shortly after the Veteran injured his back, and contains a VA 
physician's opinion that the Veteran may have had "long 
standing schizophrenic disorders."
 
The Veteran has now presented evidence related to this 
previously unestablished necessary element of his claim 
(evidence of a possible link between his current acquired 
psychiatric disorder and his service connected back 
disorder).  The Board finds the newly submitted documents to 
be new and material evidence, within the meaning of 38 C.F.R. 
§ 3.156(a) and the claim for service connection is reopened.  


ORDER

New and material evidence has been received to reopen a claim 
for service connection for an acquired psychiatric disorder, 
to include consideration as secondary to a service connected 
back disorder, and the claim is granted to this extent only.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the Veteran in 
the development of the claim by conducting appropriate 
medical inquiry.

The Veteran maintains, in part, that he has a current 
acquired psychiatric disorder that is related to his service 
connected back disorder.  The March 1986 VA psychological 
examination reflects the Veteran's credible and competent 
account of the onset of acquired psychiatric symptoms after 
sustaining a back injury (for which he is now service 
connected).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  This record also documents the VA physician's 
opinion that the Veteran "present[ed] many of the 
characteristics typical of long standing schizophrenic 
disorders."  An August 2004 VA examination further reflects 
the presence of acquired psychological conditions, such as 
anxiety, cognitive impairment, depression, and memory 
impairment.  Taken together, these records present sufficient 
evidence to trigger VA's duty to provide an appropriate 
examination.  McLendon v. Nicholson, 20 Vet. App. 76 (2006).  
Accordingly, the Veteran should be provided a VA examination, 
to determine if any currently diagnosed acquired psychiatric 
disorder is related to his period of active service, had its 
onset in service, or is related to any service connected 
disorder.  

Additionally, the only treatment record, contained in the 
claims file, related to the treatment of the Veteran's 
acquired psychiatric disorder is the March 1986 VA 
psychological examination.  However, this record notes the 
Veteran was referred for this examination by a Dr. Cabrera 
and that he was routinely evaluated at the Centralized 
Testing Unit.  These notations suggest additional relevant VA 
treatment records may exist, which have not been associated 
with the claims folder.  As these treatment records may 
assist the Veteran substantiate his claim, VA should 
undertake efforts to obtain these records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Further, VA has an obligation to inform the Veteran of the 
evidence and information necessary to establish the 
underlying claim for the benefits.  In the present matter, 
the Veteran's numerous statements reflect his belief that he 
is entitled to service connection for the present claim, as 
secondary to his service connected back disorder.  A June 
2007 notice letter adequately informed him of how to 
establish his claim on this basis.  Nevertheless, the Veteran 
may still establish service connection on a direct basis and 
no duty to assist letter of record informed him of the 
necessary evidence and information to establish his claim on 
this basis.  See 38 C.F.R. § 3.159(b); see also Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, the 
Veteran's claim must also be remanded to fully comply with 
VA's notice obligations in this circumstance, and the Veteran 
permitted an opportunity to submit further evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with an appropriate VCAA letter related to 
his claim, addressing both the direct-and-
secondary theories of entitlement to 
service connection, as outlined in 
38 C.F.R. § 3.159(b), and provided a 
reasonable amount of time to respond to 
this correspondence.  

2.  The RO/AMC should request all the 
Veteran's hospitalization and/or treatment 
records, related to any psychiatric, 
and/or cognitive disorder, from the VA 
Medical Center in San Juan, Puerto Rico 
(VAM & ROC, S.J., P.R.), dated as early as 
1986, to include any records from Dr. 
Cabrera and the Centralized Testing Unit, 
as referred to in the March 1986 VA 
psychological examination.  If records of 
this era are stored at a separate 
facility, appropriate inquiry to this 
repository should be undertaken.  Efforts 
to obtain records from a Federal 
department or agency should end only if VA 
concludes that the records sought do not 
exist, that further efforts to obtain 
those records would be futile, or where 
the Federal department or agency advises 
VA that the requested records do not exist 
or the custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims file.

3.  Upon completion of all aforementioned 
development, the RO/AMC shall schedule the 
Veteran for an appropriate VA examination 
in order to determine the etiology of any 
currently diagnosed acquired psychiatric 
disorder.  The claims file should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  When providing the requested 
opinions, the examiner should consider and 
address (i) the Veteran's competent and 
credible account of the onset of 
symptomatology and general symptoms, and 
(ii) his March 1986 and June 2007 VA 
psychological examinations.  The VA 
examiner should specifically address and 
opine, as to the following: 

(a)  Diagnose any current acquired 
psychiatric disorder(s), to include an 
anxiety disorder, a cognitive 
disorder, a depressive disorder, a 
nervous disorder and a schizophrenic 
disorder.

(b)  If any acquired psychiatric 
disorder(s) is diagnosed, specifically 
indicate whether any disorder (i) had 
its onset in-service, (ii) is related 
generally to the Veteran's period of 
active service, and/or (iii) is caused 
by or is aggravated (permanently 
worsened) by any service connected 
disability, to include the back 
disability.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any opinions 
expressed must be accompanied by a complete 
rationale.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


